Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00390-CV

                                Mary MARTINEZ and Juan Martinez,
                                          Appellants

                                                   v.

                       RITA’S FAMOUS TACOS, LLC and Rita Villanueva,
                                       Appellees

                      From the 198th Judicial District Court, Kerr County, Texas
                                       Trial Court No. 19917B
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 16, 2022

DISMISSED

           Appellants Mary and Juan Martinez filed a motion to dismiss, requesting this court dismiss

their appeal because it is moot. Appellees Rita’s Famous Tacos, LLC and Rita Villanueva have

not opposed the motion. See TEX. R. APP. P. 10.3(a). Therefore, we grant the motion and dismiss

the appeal. See id. R. 42.1(a)(1). Costs of the appeal are taxed against appellants. See id. R.

42.1(d).

                                                    PER CURIAM